Back to Form 8-K Exhibit Amendment 001Agreement Number XQ744 THIS AMENDMENT, entered into between the State of Florida, Department of Elder Affairs, hereinafter referred to as the "Department" and the Wellcare. hereinafter referred to as the "contractor", amends contract number XQ744. The purpose of this amendment is to amend ATTACHMENTS I, II, EI, and IV. 1)ATTACHMENT I is hereby replaced with the revised ATTACHMENT I, attached hereto. 2)ATTACHMENT H is hereby replaced with the revised ATTACHMENT H, attached hereto. 3)ATTACHMENT m is hereby replaced with the revised ATTACHMENT III, attached hereto. 4)ATTACHMENT IV is hereby replaced with the revised ATTACHMENT IV, attached hereto. This amendment shall be effective on the last date that the amendment is signed by both parties. All provisions in the contract and any attachments thereto in conflict with this amendment shall be and are hereby changed to conform to this amendment. All provisions not in conflict with this amendment are still in effect and are to be performed at the level specified in the contract. This amendment and all its attachments are hereby made a part of the contract. IN WITNESS WHEREOF, the parties hereto have caused this 107 page amendment to be executed by their officials thereunto duly authorized. CONTRACTOR:Wellcare STATE OF FLORIDA, DEPARTMENT OF ELDER AFFAIRS SIGNED BY:/s/Todd Farha SIGNED BY: /s/Illegible for NAME: Todd Farha NAME:E. Douglas Beach, PH.D. TITLE: President & CEO TITLE: Secretary DATE:12/27/07 DATE:12/31/07 FEDERAL ID NUMBER: 592583: 1 Amendment 001Agreement Number XQ744 LONG-TERM CARE COMMUNITY DIVERSION PILOT PROJECT Table of Contents SECTION 1 GENERAL CONTRACT REQUIREMENTS 5 1.1 Entire Agreement; Conflict 5 1.2 Misuse of Symbols, Emblems, or Names in Reference to Medicaid 5 1.3 Contractor Qualifications 5 1.4 Contract Management 5 1.5 Insolvency Protection 9 1.6 Surplus Requirements 9 1.7 Bonds 9 1.8 Insurance 10 1.9 Interest and Savings 10 1.10 Third Party Resources 10 1.11 State Ownership 11 1.12 Ownership and Management Disclosure 11 1.13 Independent Provider 13 1.14 Damages from Federal Disallowances 13 1.15 Offer of Gratuities 13 1.16 Attorneys' Fees 13 1.17 Venue 13 1.18 Legal Action Notification 13 1.19 Force Majeure 13 1.20 Sanctions 14 1.21 Additional Applicable Laws and Regulations 15 1.22 Inspection and Audit of Financial Records 15 1.23 Reporting 15 1.24 Fiscal Intermediary 15 1.25 Subcontracts 16 1.26 Subcontractor Terminations 20 1.27 Termination 20 1.28 Assignment 21 SECTION 2 RECIPIENT ELIGIBILITY TO PARTICIPATE IN THE PROJECT 21 2.1 Eligibility Requirements 21 2.2 Eligibility 22 2.3 Persons Not Eligible for Enrollment 22 2.4 Optional State Supplementation (OSS) 22 SECTION 3 EDUCATIONAL MATERIALS AND CHOICE COUNSELING 23 3.1 Educational Materials 23 3.2 Choice Counseling 23 3.3 Prohibited Activities 23 SECTION 4 ENROLLMENT AND DISENROLLMENT 24 4.1 Enrollment Procedures 24 4.2 Effective Date of Enrollment 24 4.3 Transition Care Planning 24 4.4 Orientation 25 4.5 Plan of Care 26 4.6 Integration of Care 28 4.7 Disenrollment 29 4.8 Disputes of Appropriate Enrollments 31 4.9 Medicaid Pending 31 SECTION 5 ENROLLEE RECORDS 32 Attachment I - Page 2 Amendment 001Agreement Number XQ744 SECTION 6 SERVICE PROVISIONS 32 6.1 Genera] Provisions 32 6.2 Long-Term Care Services 34 6.3 Minimum Long-Term Care Service Provider Qualifications 37 6.4 Acute-Care Services 39 6.5 Acute Care Provider Qualifications 40 6.6 Optional Services 40 6.7 Expanded Services 40 6.8 Availability/Accessibility of Services 41 6.9 Staffing Requirements 41 6.10 Emergency Care Requirements 42 6.11 Out of Network Use of Non-Emergency Services 42 6.12 Adult Protective Services 43 SECTION 7 UTILIZATION MANAGEMENT 44 SECTION 8 QUALITY ASSURANCE AND IMPROVEMENT REQUIREMENTS 45 8.1 General 45 8.2 Quality Assurance Program 45 8.3 Quality Assurance Committee 46 8.4 Quality Improvement Activities and Performance Measures 46 8.5 Independent Medical Review 47 8.6 Incident Reporting 47 SECTION 9 GRIEVANCE/APPEALS PROCEDURES 48 9.1 Grievance System Requirements 48 9.2 Appeal Process 49 9.3 Grievance Process 52 9.4 Medicaid Fair Hearing System 52 SECTION 10 PAYMENT 53 10.1 Payment to Contractor 53 10.2 Capitation Rates 53 10.3 Payment in Full 54 10.4 Capitation Payments 54 10.5 Payment Discrepancies 54 SECTION 11 PROGRAM REPORTING REQUIREMENTS 54 11.1 General Requirements 54 11.2 834 Transactions 57 11.3 Disenrollment Summary Report 58 11.4 Encounter Data Report 58 11.5 Grievance/Appeals Report 58 11.6 Updated Provider Network Listing 58 11.7 Minority Business Enterprise Contract Reporting 59 11.8 Emergency Management Plan 59 11.9 Enrollee Satisfaction Reporting 59 11.10 Hospice Services 59 SECTION 12 FINANCIAL REPORTING 59 12.1 General Financial Reporting 59 12.2 Member Payment Liability Protection 59 12.3 Financial Reporting Template 60 12.4 Audited Financial Statements 60 12.5 Unaudited Quarterly Financial Statements 60 12.6 Balance Sheet 61 12.7 Income Statement by Category of Service 65 12.8 Income Statement by Line of Business 74 12.9 Net Worth and Working Capital 75 12.10 Claim Lag Reports & Outstanding Claims Liability (OCL) 76 12.11 Analysis of Total Medical Liability to Actual Claims Paid 76 12.12 Member Months 76 12.13 Notes and Other Information 76 Attachment I - Page 3 Amendment 001Agreement Number XQ744 SECTION 12 FINANCIAL REPORTING (cont) 12.14 Ratio Analysis 76 12.15 Footnote Disclosure Requirements 77 SECTION 13 DEFINITIONS 77 EXHIBIT A MULTIPLE SIGNATURE VERIFICATION AGREEMENT 84 EXHIBITB DISENROLLMENT SUMMARY REPORT 86 EXHIBIT C ENCOUNTER DATA REPORTING FORMAT 87 EXHIBIT D REPORT OF GRIEVANCES/APPEALS 91 EXHIBIT E MINORITY BUSINESS ENTERPRISE CONTRACT REPORTING 92 EXHIBITF RECONCILIATION REPORT 93 EXHIBIT G DISENROLLMENT FORM 94 EXHIBIT H PROVIDER NETWORK AND STAFF LISTING 96 EXHIBIT I CAPITATION RATES 98 EXHIBITJ PUBLIC ENTITY CRIMES 99 EXHIBIT K DEBARMENT AND SUSPENSION 101 EXHIBIT L HOSPICE ENROLLMENT REPORT 103 Attachment I - Page 4 Amendment 001Agreement Number XQ744 LONG-TERM CARE COMMUNITY DIVERSION PILOT PROJECT SECTION l General Contract Requirements 1.1Conflict Correspondence and project memoranda do not constitute part of this contract. Pending final determination of any dispute, the contractor must proceed diligently with the performance of the contract and in accordance with the department's direction. 1.2Misuse of Symbols, Emblems, or Names in Reference to Medicaid No person or contractor may use, in connection with any item constituting an advertisement, solicitation, circular, book, pamphlet or other communication, or a broadcast, telecast, or other production, alone or with other words, letters, symbols or emblems the words "Medicaid," or "Department of Elder Affairs," or "Agency for Health Care Administration," except as required in the standard-contract unless prior written approval is obtained from the department.
